Citation Nr: 1828499	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  05-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, with erectile dysfunction. 

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected diabetic neuropathy of the right lower extremity. 

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected diabetic neuropathy of the left lower extremity. 

4.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative disc disease (DDD) of the lumbar spine prior to April 4, 2008, and in excess of 20 percent thereafter. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970 and from September 1978 to April 1989, with unverified active service from February 1970 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA), which is the Agency of Original Jurisdiction (AOJ) in this matter.

In January 2009, April 2012, and June 2017, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review.

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).
Private Medical Treatment Records

In correspondence submitted to the Board in February 2018, the Veteran indicated that he was currently receiving treatment for his back and leg conditions at Royal Pain Center and Augusta Physical Therapy.  Upon remand, the AOJ should obtain any necessary authorizations and request outstanding medical records from these medical facilities.

Diabetes Mellitus and Diabetic Neuropathy of the Lower Extremities

Additionally, in the February 2018 correspondence, the Veteran indicated that his service-connected diabetes-related conditions recently worsened.  Specifically, the Veteran stated that there were worsening symptoms of numbness and pain in both of his lower extremities.  The evidence shows that the Veteran was last examined by VA in October 2015.  As the Veteran indicates a worsening since his last VA examination and the Board finds that the 2015 VA examination is too remote to adequately assess the severity of his diabetes-related conditions, a remand is warranted to afford the Veteran an examination to ascertain the current level of severity of these disabilities.  To ensure that the record reflects the current severity of his disability, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Lumbar Spine Disability

The Veteran was most recently afforded a VA examination in October 2015 to assess the severity of his lumbar spine disability.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Specifically, range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and nonweight-bearing.

The Board finds that the examination of record is inadequate considering the holding in Correia and that the matter must be remanded for a new examination.

TDIU

As it pertains to the Veteran's claim for entitlement to TDIU, the Board finds that the issue is inextricably intertwined with the claims on appeal.  As such, this issue must be deferred pending additional development and adjudication.


Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran and his representative as necessary, obtain any relevant private treatment records from Royal Pain Center and Augusta Physical Therapy.

All attempts to obtain records should be documented in the claims folder. The Veteran's assistance in identifying and obtaining records should be solicited as needed.

2.  Obtain any outstanding VA treatment records since March 2016.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected diabetes mellitus, type II, and diabetic neuropathy of the lower extremities.  Access to the electronic claims file must be made available to the examiner in conjunction with the examination.  In accordance with the latest worksheets for rating diabetes mellitus, type II, and diabetic neuropathy of the lower extremities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his diabetes mellitus, type II, and diabetic neuropathy of the lower extremities.  The examiner must be sure to address the applicable rating criteria.  A complete rationale for any opinions expressed must be provided.

4.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  Access to the electronic claims folder must be made available to the examiner for review.  In accordance with the latest worksheets for rating the lumbar spine, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.

To comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia, the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

Range of motion findings reported in degrees must be provided in the examination report.  The degree at which pain begins must be documented.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

The examiner should also identify any neurologic manifestations of lumbar spine disability, if any.

5.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




